SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2008 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on October 31, 2008: NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2007; September 30, 2008 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three and nine months ended September 30, 2007 and 2008 5 Consolidated Statement of Stockholders' Equity and Comprehensive Income - Nine months ended September 30, 2008 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Nine months ended September 30, 2007 and 2008 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 36 Item 4. Controls and Procedures 37 Part II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 39 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2007 September 30, 2008 (unaudited) Current assets: Cash and cash equivalents $ 41,112 $ 19,313 Restricted cash and cash equivalents 4,970 9,386 Marketable securities 5,860 5,532 Accounts and other receivables, net 23,492 22,311 Inventories, net 24,277 25,441 Prepaid expenses and other 1,516 2,330 Deferred income taxes 6,474 6,437 Total current assets 107,701 90,750 Other assets: Marketable equity securities 113,393 101,198 Investment in Kronos Worldwide, Inc. 147,119 131,920 Pension asset 17,623 20,134 Goodwill 54,719 44,374 Assets held for sale 3,117 3,467 Other assets, net 7,856 8,232 Total other assets 343,827 309,325 Property and equipment: Land 12,346 12,345 Buildings 35,963 35,300 Equipment 127,801 123,040 Construction in progress 2,659 4,070 178,769 174,755 Less accumulated depreciation 105,536 103,719 Net property and equipment 73,233 71,036 Total assets $ 524,761 $ 471,111 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2007 September 30, 2008 (unaudited) Current liabilities: Accounts payable $ 8,769 $ 10,019 Accrued liabilities 27,188 27,285 Accrued environmental costs 11,863 9,397 Income taxes 136 571 Total current liabilities 47,956 47,272 Non-current liabilities: Note payable to affiliate 49,730 42,230 Accrued environmental costs 38,467 36,148 Accrued postretirement benefit (OPEB) costs 9,865 9,556 Accrued pension costs 1,665 1,398 Deferred income taxes 91,124 81,879 Other 25,126 25,089 Total non-current liabilities 215,977 196,300 Minority interest 14,366 12,264 Stockholders' equity: Commonstock 6,073 6,074 Additional paid-in capital 345,338 330,891 Retained deficit (6,525 ) (13,270 ) Accumulated other comprehensive loss (98,424 ) (108,420 ) Total stockholders' equity 246,462 215,275 Total liabilities, minority interest and stockholders’ equity $ 524,761 $ 471,111 Commitments and contingencies (Note 11) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended September 30, Nine months ended September 30, 2007 2008 2007 2008 (unaudited) Net sales $ 46,389 $ 43,909 $ 135,169 $ 128,137 Cost of sales 34,435 32,688 99,232 96,493 Gross margin 11,954 11,221 35,937 31,644 Selling, general and administrative expense 6,477 6,317 19,714 19,225 Other operating income (expense): Insurance recoveries 1,183 706 3,769 2,390 Facility consolidation expense (808 ) - (808 ) - Goodwill impairment - (10,111 ) - (10,111 ) Other expense, net (447 ) (1 ) (1,239 ) (89 ) Corporate expense (5,976 ) (3,046 ) (19,420 ) (13,782 ) Loss from operations (571 ) (7,548 ) (1,475 ) (9,173 ) Equity in earnings (losses) of Kronos Worldwide, Inc. (29,051 ) (1,284 ) (24,452 ) 661 Other income (expense): Interest and dividends 1,082 792 3,551 6,917 Securities transactions, net (15 ) (20 ) 41 (10 ) Interest expense (49 ) (507 ) (151 ) (1,773 ) Loss before income taxes and minority interest (28,604 ) (8,567 ) (22,486 ) (3,378 ) Provision for income taxes (benefit) (13,411 ) (848 ) (13,204 ) 165 Minority interest in after-tax earnings (loss) 834 (974 ) 2,509 (473 ) Net loss $ (16,027 ) $ (6,745 ) $ (11,791 ) $ (3,070 ) Net loss per basic and diluted share $ (.33 ) $ (.14 ) $ (.24 ) $ (.06 ) Cash dividend per share $ .125 $ .125 $ .375 $ .375 Weighted-average shares used in the calculation ofnet loss per share 48,592 48,599 48,589 48,595 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE LOSS Nine months ended September 30, 2008 (In thousands) Accumulated Additional Retained other Total Comprehensive Common paid-in earnings comprehensive stockholders’ income stock capital (deficit) loss equity (loss) (unaudited) Balance at December 31, 2007 $ 6,073 $ 345,338 $ (6,525 ) $ (98,424 ) $ 246,462 Net loss - - (3,070 ) - (3,070 ) $ (3,070 ) Other comprehensive income, net - - - (9,996 ) (9,996 ) (9,996 ) Issuance of common stock 1 102 - - 103 - Dividends - (14,549 ) (3,675 ) - (18,224 ) - Balance at September 30, 2008 $ 6,074 $ 330,891 $ (13,270 ) $ (108,420 ) $ 215,275 Comprehensive loss $ (13,066 ) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September 30, 2007 2008 (unaudited) Cash flows from operating activities: Net loss $ (11,791 ) $ (3,070 ) Depreciation and amortization 8,549 7,117 Deferred income taxes (15,791 ) (3,743 ) Minority interest 2,509 (473 ) Equity in (earnings) losses of Kronos Worldwide, Inc. 24,452 (661 ) Dividends from Kronos Worldwide, Inc. 13,137 13,137 Benefit plan expense greater (less) than cash funding: Defined benefit pension expense (1,837 ) (2,239 ) Other postretirement benefit expense 472 357 Goodwill impairment - 10,111 Other, net 645 758 Change in assets and liabilities: Accounts and other receivables, net 96 (922 ) Inventories, net (4,390 ) (1,391 ) Prepaid expenses and other (330 ) (848 ) Accrued environmental costs (3,623 ) (4,785 ) Accounts payable and accrued liabilities 5,302 569 Income taxes (589 ) 600 Accounts with affiliates (11,685 ) 1,522 Other, net (2,994 ) (3,077 ) Net cash provided by operating activities 2,132 12,962 Cash flows from investing activities: Capital expenditures (9,994 ) (5,482 ) Collection of note receivable 1,306 1,306 Change in restricted cash equivalents and marketable debt securities, net 1,933 (4,453 ) Proceeds from disposal of: Marketable securities 9,917 360 Property and equipment 48 255 Purchase of: CompX common stock (2,194 ) (1,006 ) Marketable securities (5,861 ) - Net cash used in investing activities (4,845 ) (9,020 ) NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Nine months ended September 30, 2007 2008 (unaudited) Cash flows from financing activities: Cash dividends paid $ (18,221 ) $ (18,224 ) Principal payments on note to affiliate - (7,000 ) Distributions to minority interest (1,694 ) (614 ) Other, net 1,445 (50 ) Net cash used in financing activities (18,470 ) (25,888 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (21,183 ) (21,946 ) Currency translation 924 147 Cash and cash equivalents at beginning of period 52,742 41,112 Cash and cash equivalents at end of period $ 32,483 $ 19,313 Supplemental disclosures – cash paid for: Interest, net of amounts capitalized $ 82 $ 1,789 Income taxes, net 14,968 1,957 Noncash investing activity - receipt of TIMET shares $ 11,410 $ - Accrual for capital expenditures 1,195 169 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (unaudited) Note 1 -Organization and basis of presentation: Organization - We are majority-owned by Valhi, Inc. (NYSE: VHI), which owns approximately 83% of our outstanding common stock at September 30, 2008.Valhi is majority-owned by subsidiaries of Contran Corporation.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or companies related to Mr. Simmons.Consequently, Mr.
